DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 
Status of Claims
Claims 1-4 and 6-7 were rejected in Office Action mailed on 02/19/2021.
Applicant filed a response, amended claim 1. Claims 5 was previously cancelled.
Claims 1-4 and 6-7 are currently pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Yayoi Romans on 01/11/2021.
The application has been amended as follows: 
Amend claim 1 as follows:
An energy storage device comprising:
	a positive electrode containing a positive composite layer including a positive active material capable of occluding and releasing a lithium ion; and
	a negative electrode containing a negative composite layer including a negative active material capable of occluding and releasing a lithium ion,
	wherein the positive active material comprises a lithium metal oxide represented by LiNiaCobMncMdO2  where M is an element or a combination of two or more elements selected from a group consisting of B, Mg, Al, Ti, V, Zn, Y, Zr, Mo and W, and 0 ≤ (a, b, c, d) ≤1 and a + b + c + d =1 are satisfied,  
	wherein the negative active material comprises an amorphous carbon including at least one selected from the group consisting of graphitizable carbon and non-graphitizable carbon,
wherein the amorphous carbon is defined as a carbon in which interplanar spacing of a (002) plane measured from a wide angle X-ray diffraction in a discharge state of the negative electrode is 0.340 or more,
	a peak pore diameter Rp of the positive composite layer in a pore distribution measured by a mercury penetration method is 0.2 µm or more and 0.5 µm or less,

	a ratio Rp/Rn of the peak pore diameter of the positive composite layer to the peak pore diameter of the negative composite layer is 0.60 or more and 1.70 or less,
a D50 particle diameter of the positive active material is 5 µm or less, and
a D50 particle diameter of the negative active material is 5 µm or less.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed over the closest prior art of record Fujita et al. (U.S. Patent Application Publication 2010/0012403).
The following is an examiner’s statement of reasons for allowance: while the prior art teaches an energy storage device with similar negative and positive electrode active materials, the above amendments make the claims reasonably commensurate in scope with the inventive Examples of the instant specification shown in Table 1 which exhibit unexpected superiority in reference to endurance capacity retention ratio and initial power performance (see page 2-4 of Affidavit filed on 11/06/2020). In addition, the prior art does not teach or suggest the particulars of the negative active material comprising an amorphous carbon including at least one selected from the group consisting of graphitizable carbon and non-graphitizable carbon, and the characteristics of the amorphous carbon defined as a carbon in which interplanar spacing of a (002) plane measured from a wide angle X-ray diffraction in a discharge state of the negative electrode is 0.340 or more in combination with the specifics of the pore diameter ratio and particle diameters as recited in the claim. 
In view of the above, claims 1-4 and 6-7 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723